UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51500 AMERICAN BANCORP OF NEW JERSEY, INC. (Exact name of registrant as specified in its charter) New Jersey 55-0897507 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) 365 Broad Street, Bloomfield, New Jersey 07003 (Address of Principal Executive Offices) (973) 748-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes o No x As of May 8, 2009, there were 10,855,529 outstanding shares of the Registrant’s Common Stock. AMERICAN BANCORP OF NEW JERSEY, INC. Table of Contents PART I – FINANCIAL INFORMATION (UNAUDITED) Item 1. Financial Statements 3 Notes to Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 46 PART II – OTHER INFORMATION Item 1. Legal Proceedings 47 Item 1A. Risk Factors 47 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 4. Submission of Matters to a Vote of Securities Holders 47 Item 5. Other Information 47 Item 6. Exhibits 48 FORM 10-Q SIGNATURE PAGE 49 CERTIFICATIONS 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS American Bancorp of New Jersey, Inc. Statements of Financial Condition (in thousands, except share data) (unaudited) March 31, 2009 September 30, 2008 ASSETS Cash and cash equivalents Cash and due from banks $ 4,164 $ 5,158 Interest-earning deposits 37,012 15,217 Federal funds sold — — Total cash and cash equivalents 41,176 20,375 Securities available-for-sale 94,311 81,163 Securities held-to-maturity (fair value, March 31, 2009 - $6,936 September 30, 2008 - $7,443) 6,804 7,509 Loans held for sale — — Loans receivable, net of allowance for loan losses March 31, 2009 - $4,610, September 30, 2008 - $3,035) 490,717 478,574 Premises and equipment 11,646 11,894 Federal Home Loan Bank stock, at cost 2,382 2,743 Cash surrender value of life insurance 14,060 13,761 Accrued interest receivable 2,355 2,391 Other assets 3,461 3,223 Total assets $ 666,912 $ 621,633 LIABILITIES AND EQUITY Deposits Non-interest-bearing $ 31,206 $ 31,447 Interest-bearing 467,741 416,240 Total deposits 498,947 447,687 Advance payments by borrowers for taxes and insurance 3,004 2,811 Borrowings 67,513 75,547 Accrued expenses and other liabilities 5,073 4,740 Total liabilities $ 574,537 $ 530,785 Commitments and contingent liabilities Equity Preferred stock, $.10 par value, 10,000,000 shares authorized at March 31, 2009 and September 30, 2008; — — Common stock, $.10 par value, 20,000,000 shares authorized, 14,527,953 shares issued at March 31, 2009 and September 30, 2008; 10,855,529 and 10,859,692 outstanding at March 31, 2009 and September 30, 2008; 1,453 1,453 Additional paid in capital 116,566 115,661 Unearned ESOP shares (7,424 ) (7,649 ) Retained earnings 22,443 23,648 Treasury Stock; 3,672,424 and 3,668,261 shares at March 31, 2009 and September 30, 2008 (41,771 ) (41,724 ) Accumulated other comprehensive income (loss) 1,108 (541 ) Total equity 92,375 90,848 Total liabilities and equity $ 666,912 $ 621,633 See accompanying notes to unaudited consolidated financial statements 3 American Bancorp of New Jersey, Inc. Statements of Income (in thousands, except share data) (unaudited) Six Months Ended March 31, Three Months Ended March 31, 2009 2008 2009 2008 Interest and dividend income Loan, including fees $ 13,747 $ 13,423 $ 6,774 $ 6,685 Securities 2,004 1,328 975 683 Federal funds sold and other 72 673 32 222 Total interest income 15,823 15,424 7,781 7,590 Interest expense NOW and money market 846 2,131 406 917 Savings 810 1,121 382 516 Certificates of deposit 5,224 4,850 2,606 2,430 Borrowings 1,132 1,015 548 521 Total interest expense 8,012 9,117 3,942 4,384 Net interest income 7,811 6,307 3,839 3,206 Provision for loan losses 1,666 309 1,513 171 Net interest income after provision for loan losses 6,145 5,998 2,326 3,035 Noninterest income Deposit service fees and charges 428 442 205 216 Income from cash surrender value of life insurance 299 266 150 133 Gain on sale of loans — 9 — 2 Loss on sales of securities available-for-sale — (5 ) — — Other 117 121 49 87 Total noninterest income 844 833 404 438 Noninterest expense Salaries, benefits and director fees 4,025 4,556 2,003 2,414 Occupancy and equipment 973 908 481 454 Data processing 433 384 219 204 Advertising and marketing 65 131 28 46 Professional and consulting 330 198 224 96 Legal 295 119 132 68 Other 860 548 481 286 Total noninterest expense 6,981 6,844 3,568 3,568 Income (loss) before provision for income taxes 8 (13 ) (838 ) (95 ) Provision (benefit) for income taxes 26 (93 ) (265 ) (82 ) Net income (loss) $ (18 ) $ 80 $ (573 ) $ (13 ) Comprehensive income (loss) $ 1,631 $ 592 $ (99 ) $ 298 Earnings (loss) per share: Basic $ 0.00 $ 0.01 $ (0.06 ) $ 0.00 Diluted $ 0.00 $ 0.01 $ (0.06 ) $ 0.00 See accompanying notes to unaudited consolidated financial statements 4 American Bancorp of New Jersey, Inc. Statements of Shareholders’ Equity Six months ended March 31, 2008 (in thousands, except share data) (unaudited) Common Stock Additional Paid-In Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Equity Compre- hensive Income (Loss) Balance at September 30, 2007 $ 1,453 $ 113,607 $ (8,099 ) $ 24,258 $ (273 ) $ (30,353 ) $ 100,593 RSP shares earned including tax benefit of vested awards — 770 — 770 Tax benefit on dividends paid on unvested RSP shares — 61 — 61 Share purchases (807,855 shares) — (8,427 ) (8,427 ) Stock options exercised — (19 ) — — — 48 29 Stock options earned — 356 — 356 ESOP shares earned — 53 225 — — — 278 Cash dividends paid – $0.08 per share — — — (839 ) — — (839 ) Comprehensive income Net income — — — 80 — — 80 $ 80 Change in unrealized loss on securities available-for-sale, net of taxes — 512 — 512 512 Total comprehensive income $ 592 Balance at March 31, 2008 $ 1,453 $ 114,828 $ (7,874 ) $ 23,499 $ 239 $ (38,732 ) $ 93,413 See accompanying notes to unaudited consolidated financial statements 5 American Bancorp of New Jersey, Inc. Statements of Shareholders’ Equity Six months ended March 31, 2009 (in thousands, except share data) (unaudited) Common Stock Additional Paid-In Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Equity Compre- hensive Income (Loss) Balance at September 30, 2008 $ 1,453 $ 115,661 $ (7,649 ) $ 23,648 $ (541 ) $ (41,724 ) $ 90,848 Cumulative effect of adoption of EITF 06-04 — — — (193 ) — — (193 ) Balance at October 1, 2008 1,453 115,661 (7,649 ) 23,455 (541 ) (41,724 ) 90,655 Share purchase (4,163 shares) — (47 ) (47 ) RSP shares earned including tax benefit of vested awards — 591 — 591 Tax benefit on dividends paid on unvested RSP shares — 11 — 11 Stock options earned 267 — 267 ESOP shares earned — 36 225 — — — 261 Cash dividends paid – $0.10 per share — — — (994 ) — — (994 ) Comprehensive income Net income — — — (18 ) — — (18 ) $ (18 ) Change in unrealized loss on securities available-for-sale, net of taxes — 1,649 — 1,649 1,649 Total comprehensive income $ 1,631 Balance at March 31, 2009 $ 1,453 $ 116,566 $ (7,424 ) $ 22,443 $ 1,108 $ (41,771 ) $ 92,375 See accompanying notes to unaudited consolidated financial statements 6 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Six Months Ended March 31, 2009 2008 Cash flows from operating activities Net Income (loss) $ (18 ) $ 80 Adjustments to reconcile net income (loss) to net cashprovided by operating activities Depreciation and amortization 301 252 Net amortization and accretion of premiums and discounts (14 ) (43 ) Losses on sales of securities available-for-sale — 5 ESOP compensation expense 261 278 Restricted stock plan compensation expense 528 715 Stock option plan compensation expense 267 356 Provision for loan losses 1,666 309 Increase in cash surrender value of life insurance (299 ) (266 ) Gain on sale of loans — (7 ) Proceeds from sales of loans — 1,869 Origination of loans held for sale — (619 ) Decrease (increase) in accrued interest receivable 36 (261 ) Decrease (increase) in other assets (520 ) (83 ) Change in deferred income taxes (787 ) (448 ) Increase (Decrease) in other liabilities 140 340 Net cash provided by operating activities 1,561 2,477 Cash flows from investing activities Net increase in loans receivable (13,808 ) (22,085 ) Purchases of securities held-to-maturity — (1,108 ) Principal paydowns on securities held-to-maturity 699 631 Purchases of securities available-for-sale (20,001 ) (54,841 ) Sales of securities available-for-sale — 11,510 Principal paydowns on securities available-for-sale 9,590 7,964 Purchase of Federal Home Loan Bank stock — (675 ) Redemption of Federal Home Loan Bank stock 361 46 Purchase of premises and equipment (53 ) (1,489 ) Net cash used in investing activities (23,212 ) (60,047 ) Cash flows from financing activities Net increase in deposits 51,260 8,430 Net change in advance payments by borrowers for taxes and insurance 193 110 Proceeds from borrowings — 50,000 Repayment of borrowings (8,034 ) (1,032 ) RSP tax benefit of vested awards 63 55 Tax benefit on dividends paid on unvested RSP shares 11 61 Proceeds from stock option exercises — 29 Cash dividends paid (994 ) (839 ) Treasury share purchases (47 ) (8,427 ) Net cash provided by financing activities 42,452 48,387 Net change in cash and cash equivalents 20,801 (9,183 ) Cash and cash equivalents at beginning of year 20,375 37,421 Cash and cash equivalents at end of period $ 41,176 $ 28,238 (Continued) 7 American Bancorp of New Jersey, Inc. Statements of Cash Flows (in thousands) (unaudited) Six Months Ended March 31, 2009 2008 Supplemental cash flow information: Cash paid during the period for Interest $ 8,026 $ 9,114 Income taxes, net of refunds 1,177 485 Supplemental disclosures of non-cash financing transaction: Cumulative effect of adoption of EITF 06-04 (193 ) — See accompanying notes to unaudited consolidated financial statements 8 American Bancorp of New Jersey, Inc. Notes
